                                                      September 13, 2019



By ECF

The Honorable Nicholas G. Garaufis
Senior United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

Re:   United States v. Michael Brogan, 19 CR 207 (NGG)

Dear Judge Garaufis,

       Michael Brogan is a fifty-three year old native of Brooklyn. He has lived in the
same house with his family since he was born. Presently, he lives with his mother and
older brother. His mother was diagnosed with dementia six years ago and his brother,
who was born with severe autism and intellectual disability, has never been able to live
independently. Both Mr. Brogan’s mother and brother require near constant
supervision and each has a home health aide to assist during a portion of the day—
Mr. Brogan’s mother has an aide for twelve hours a day and his brother has one for
six hours. The aides both work during the daytime, so Mr. Brogan is solely
responsible for the care and supervision of his mother and brother for twelve hours
every evening and night.

       Mr. Brogan’s father passed away more than twenty years ago. Since his father’s
passing, Mr. Brogan has been the primary financial support for the family. While his
mother and brother each receive Social Security benefits, the payments are insufficient
to meet household expenses, which include monthly payments on a reverse mortgage.
Mr. Brogan has worked as an IT professional since 2000. He is now employed in the
IT department at New York Presbyterian Hospital in Manhattan, where he earns
                                                                                   Page 2 of 10
                                                               United States v. Michael Brogan
                                                                            September 13, 2019


about $43,000 in gross annual income. He was hired by New York Presbyterian in
March, after working at the hospital through a temporary employment agency.

       Mr. Brogan’s difficult family situation is relevant to the Court’s sentencing
decision in two ways. First, Mr. Brogan’s unique position as the main financial
supporter and caretaker of two family members unable to live independently warrants
a downward departure under USSG §5H1.6. Second, the stress imposed on Mr.
Brogan by his family responsibilities contributed to the offense conduct.

       Of course, Mr. Brogan’s family circumstances do not excuse his criminal
conduct. Public figures, like all people, deserve to live lives free from threats. Nobody
should have her peace of mind shattered by a threatening communication, even an
idle one. Mr. Brogan recognizes this and is profoundly ashamed of his conduct. Not
only does he regret the harm posed to the victim by his words, he regrets that his
conduct violated his own deeply held religious beliefs. Of course, Mr. Brogan had no
intention of carrying out any threat; he has never owned or possessed a firearm.

       In the days and weeks following his arrest, it was difficult for Mr. Brogan to
explain his conduct. As his therapist reported at the time, Mr. Brogan had “little
insight into [the] instant offense.” (PSR ¶ 39). When Mr. Brogan voluntarily discussed
the matter with the arresting agents, he explained that he had watched a video of the
victim discussing reproductive rights and became “very angry” and this led him to
make the threatening call. (PSR ¶ 4). This threat, however, was a singular occurrence.
He has not made other threats in the past or since. To this day, he is shocked by his
actions and has been attending counseling sessions, for the first time in his life, to
address his stress and anxiety and also to learn coping strategies.

       Mr. Brogan is scheduled to be sentenced on September 27, 2019 for
threatening a United States official. As noted below, the correct final offense level in
this case is 12, which corresponds to a recommended sentencing range of 10 to 16
months in zone C of the sentencing table. In light of Mr. Brogan’s extraordinary
family circumstances, the singular nature of his offense, and the other considerations
found at 18 U.S.C. §3553(a), a sentence of probation is appropriate in this case.

PSR objections

      Mr. Brogan objects to the guideline calculations as noted below.

      He also makes the following clarifications to the PSR:
                                                                                    Page 3 of 10
                                                                United States v. Michael Brogan
                                                                             September 13, 2019


       Mr. Brogan drinks alcohol perhaps ten times a year and consumes from three
to six drinks on those occasions. See PSR ¶ 40.

        Mr. Brogan pleaded guilty to resisting arrest in 1998 after being arrested during
a traffic stop. Mr. Brogan acknowledges that he opened the car door into a police
officer standing near the door. See PSR ¶ 22. Mr. Brogan did not physically assault the
officer and also did not assault another officer by kicking him.

       Mr. Brogan does not recall being arrested in 1997 for harassment. See
Addendum to the PSR. He does not recall getting into a dispute with a traffic agent or
fleeing from a traffic agent. Notably, harassment can be charged as a violation, not a
crime. If so charged, law enforcement agents may not fingerprint the arrestee. NY
CRIM. PROC. § 160.10.

       Mr. Brogan does not recall being arrested in 2003 for fare beating. See
Addendum to the PSR. He has never used the name “Donald Brogan” in any
interaction with the police.

Guideline Calculation

        The parties entered into a plea agreement which anticipated a final offense level
of 10 and a corresponding sentencing range of 6 to 12 months, assuming Mr. Brogan
falls within Criminal History Category I. See Plea Agreement ¶ 2. This sentencing
range is found in Zone B of the sentencing table. Where the applicable guideline
range is in Zone B, a sentence of probation with a condition of home detention
satisfies the minimum term of imprisonment. USSG §5C1.1(c)(3). Mr. Brogan
stipulated to this guideline calculation. See Plea Agreement ¶ 2. The government
agreed that it would take no position concerning where within the guideline range the
sentence should fall. See Plea Agreement ¶ 5(c).

       The probation department adds 6 levels to the final offense level contained in
the plea agreement. Mr. Brogan agrees that this enhancement is appropriate pursuant
to USSG §3A1.2(b). However, he submits that the 4 level reduction found at USSG §
2A6.1(b)(6) also applies. Thus the final offense level should be level 12.

        USSG § 2A6.1(b)(6) provides that if “subsection (a)(2) and subdivisions (1), (2),
(3), (4), and (5) do not apply, and . . . the offense involved a single instance evidencing
little or no deliberation” then the guideline range should be decreased by 4 levels.
Neither the PSR nor the plea agreement executed by the parties applies subsections
                                                                                            Page 4 of 10
                                                                        United States v. Michael Brogan
                                                                                     September 13, 2019


(a)2 or (b)(1) through (6) of § 2A6.1 to Mr. Brogan’s offense level computation. 1 Thus,
since the offense involved a single threat evidencing little or no deliberation, both
prongs of § 2A6.1(b)(6) are satisfied and Mr. Brogan should receive the 4 level
reduction.

       Mr. Brogan communicated the threat that is the basis of the instant offense
after viewing a video of the victim discussing abortion rights. PSR ¶ 4. He made one
single call in response to what he saw. As he recalls, he made the call almost
immediately after viewing the video, leaving little or no time for deliberation. That he
took no action to hide his identity when he made the call—using his own cell phone
and not even attempting to block the identifying number—is further proof of his lack
of deliberation. Also, the parties and probation agree that there is no evidence that
Mr. Brogan intended to carry out the threat.

       The Court of Appeals has noted that a threat that is the product of “a single
impulse, or [is] a single thoughtless response to a particular event” warrants the 4 level
reduction. United States v. Wright-Darrisaw, 781 F.3d 35, 41 (2d Cir. 2015)(citation
omitted.) That perfectly describes the circumstances of the instant offense. Mr.
Brogan’s conduct was a “single thoughtless response” to the video he viewed.
Because “the offense involved a single instance evidencing little or no deliberation,”
the 4 level reduction applies.

       The correct guideline calculation is as follows:

       Base Offense Level (§2A6.1(a)(1))                                              12
       Less: Single instance ((§2A6.1(b)(6))                                          -4
       Plus: Official Victim (§3A1.2(b))                                              +6
       Less: Acceptance of responsibility (§3E1.1(a))                                 -2
       Total:                                                                         12

       Mr. Brogan is appropriately placed in Criminal History Category I. The
advisory guideline sentencing range is 10 – 16 months in zone C of the sentencing
table.




1
        These subsections generally provide for a lower guideline level for offenses that did not
involve threats to injure and higher guideline levels for making more than two threats, threats
accompanied by an intent to act, threats in violation of a court order, threats which result in
substantial disruption, and public threats.
                                                                                      Page 5 of 10
                                                                  United States v. Michael Brogan
                                                                               September 13, 2019


Downward Departure

        “[F]amily ties and responsibilities are not ordinarily relevant in determining
whether a departure may be warranted,” however departures may be appropriate in
extraordinary circumstances. See USSG §5H1.6. When “determining whether a
departure is warranted . . . the court shall consider . . . [t]he seriousness of the offense,
[t]he involvement in the offense, if any, of members of the defendant's family and
[t]he danger, if any, to members of the defendant's family as a result of the offense.”
USSG §5H1.6, comment. (n.1(A)).

      A departure based on loss of caretaking or financial support requires the
presence of the following circumstances:

       (i) The defendant's service of a sentence within the applicable guideline range
       will cause a substantial, direct, and specific loss of essential caretaking, or
       essential financial support, to the defendant's family.

       (ii) The loss of caretaking or financial support substantially exceeds the harm
       ordinarily incident to incarceration for a similarly situated defendant. For
       example, the fact that the defendant's family might incur some degree of
       financial hardship or suffer to some extent from the absence of a parent
       through incarceration is not in itself sufficient as a basis for departure because
       such hardship or suffering is of a sort ordinarily incident to incarceration.

       (iii) The loss of caretaking or financial support is one for which no effective
       remedial or ameliorative programs reasonably are available, making the
       defendant's caretaking or financial support irreplaceable to the defendant's
       family.

       (iv) The departure effectively will address the loss of caretaking or financial
       support.

USSG § 5H1.6, comment. (n.1(B)).

        The Second Circuit has affirmed downward departures where the sentence
under the Guidelines would impose extraordinary hardship upon the defendant's
family, e.g., United States v. Galante, 111 F.3d 1029, 1036 (2d Cir. 1997), such as where a
defendant is “solely responsible for the upbringing of . . . children,” United States v.
Johnson, 964 F.2d 124, 129 (2d Cir. 1992), or where imprisonment of a defendant
“might well result in the destruction of an otherwise strong family unit . . . .” United
States v. Alba, 933 F.2d 1117, 1122 (2d Cir. 1991). Cases of downward departures for
                                                                                      Page 6 of 10
                                                                 United States v. Michael Brogan
                                                                                September 13, 2019


extraordinary family responsibilities arise out of the concern that defendant’s sentence
should not leave the family abandoned—either materially or emotionally. The Second
Circuit has explained that "we are reluctant to wreak extraordinary destruction on
dependents who rely solely on the defendant . . ." Johnson, 964 F.2d at 129.

       Here, Mr. Brogan provides both essential caretaking and financial support to his
family. Any sentence that results in his loss of employment or absence from the home
will cause extraordinary hardship to his mother and brother—hardship that would
certainly “substantially exceed[] the harm ordinarily incident to incarceration for a
similarly situated defendant.”




              Mr. Brogan (center) and his mother and brother. Christmas 2018.

       Mr. Brogan’s mother and brother both require twenty-four hour supervision.
Mr. Brogan provides that supervision for the twelve hours a day that home health
aides are not present in the home. If Mr. Brogan were unavailable, even for as little as
two weeks, the most likely outcome would be that his mother and brother would be
moved to institutions, which is the norm for individuals who need twenty-four hour
care and don’t have family members who can act as caretakers. This would be a
devastating outcome for Mr. Brogan’s family members, who have lived together in the
same home for more than fifty years.
                                                                                   Page 7 of 10
                                                               United States v. Michael Brogan
                                                                            September 13, 2019


       The essential caretaking function Mr. Brogan provides to his mother and
brother is coupled with the essential financial support he provides. Mr. Brogan lives in
fear that, when his mother passes away, he will be unable to pay off the reverse
mortgage his mother took out on the family home. He works very hard to make
regular payments towards the debt so that the balance doesn’t rise much above
$300,000 in the belief that he could secure a mortgage for that amount (but perhaps
not more) if necessary to pay off the reverse mortgage. Unemployment for any length
of time would mean that Mr. Brogan could not make these payments, that the amount
owed on the home would balloon and that he and his brother would lose the home
after his mother’s passing.

       Mr. Brogan’s family relies on him to both work full-time during the day to
ensure their economic viability and to be present during non-work hours to be their
caretaker. There are “no effective remedial or ameliorative programs” available which
can replace Mr. Brogan’s income and caretaking. Because a departure from the
guideline range to a sentence of probation is the only way to effectively address the
potential loss of caretaking and financial support, a downward departure pursuant to
USSG § 5H1.2 is warranted.

18 U.S.C. § 3553(a)
       A sentencing court “shall impose a sentence sufficient, but not greater than
necessary” to fulfill four objectives: retribution, deterrence, incapacitation, and
rehabilitation. 18 U.S.C. § 3553(a)(2); See United States v. Booker, 125 S.Ct. 738 (2005)
(holding that the Sixth Amendment right to a jury trial was infringed by the
mandatory nature of the Sentencing Guidelines, rendering the Guidelines advisory).
When deciding on an appropriate sentence the Court must consider “the nature and
circumstances of the offense and the history and characteristics of the defendant.” 18
U.S.C. § 3553(a)(2).
       Mr. Brogan committed the instant offense in a moment, without any
deliberation or forethought. Through counseling he has learned that the stress he
often feels due to his family responsibilities may have contributed to his angry
response. He is working on strategies to avoid such responses in the future and better
ways to handle his stress and anxiety.
                                                                                           Page 8 of 10
                                                                       United States v. Michael Brogan
                                                                                    September 13, 2019


       Though appalling, the threats Mr. Brogan made were idle—he had no
intention, or even the means, to act on them. 2 Mr. Brogan had never before
communicated threats to any person; his call to the Senator was an aberration.

       To his credit, when agents came to his home a little more than a week after he
made the call and questioned him, Mr. Brogan admitted what he had done and
explained the circumstances. He also agreed to waive indictment and plead guilty to a
criminal information. These actions indicate Mr. Brogan’s sincere acceptance of
responsibility.

       The nature of Mr. Brogan’s offense differs substantially from the two cases
cited by the government in its sentencing submission of September 13, 2009. See Dkt.
No. 21 at 6-7. The government notes that the court imposed a ten month sentence in
a 2009 case in the District of Maine and that Judge Bianco imposed an eighteen
month sentence in a recent Eastern District case. Id. Those offenses, however, each
involved numerous threats made over the course of days, or even weeks.3 One
involved a defendant attempting to hide his identity by making anonymous threats.
The offense conduct in both of those cases went far beyond making a single
threatening call in a moment of anger.

        Mr. Brogan truly regrets his criminal conduct—not just because he has placed
his freedom and his family in jeopardy—but because he believes that nothing can
justify making such threats and nobody deserves such treatment. He acted in a
moment of anger when even a minute’s reflection would have deterred him. He
knows that his actions not only harmed others, but betrayed his own religious
commitments. He has often said that if he ever met the victim, he would apologize
and ask for forgiveness.

     As noted above, an incarceratory sentence would be disastrous for Mr.
Brogan’s family. In a very real sense, Mr. Brogan’s life revolves around his mother and
2
        Law enforcement agents searched Mr. Brogan’s home pursuant to a search warrant and
confirmed that he did not possess any firearms. They also seized and searched several electronic
devices and discovered no evidence that Mr. Brogan had made prior threats.
3
          The defendant in Maine made seventeen threatening calls over four days. Judy Harrison,
Illinois Man Sentenced for Threatening Sen. Collins. Staffer, BANGOR DAILY NEWS, (Aug. 26, 2012,
5:03 PM), https://bangordailynews.com/2010.08.26/politics/illinois-man-sentenced-for-
threatening-sen-collins-staffer/. The Long Island defendant left twelve anonymous, threatening
messages in September and October of 2018. Press Release, Long Island Man Sentenced to 18
Months Imprisonment for Threatening to Assault and Murder Two United States Senators, (June 3,
2019), https://www.justice.gov/usao-edny/pr/long-island-man-sentenced-18-months-
imprisonment-threatening -assault-and-murder-two.
                                                                                           Page 9 of 10
                                                                       United States v. Michael Brogan
                                                                                    September 13, 2019


brother, his neighbors, and his church.4 He is rarely away from home except when
he’s at work. He is usually preoccupied with his family’s medical needs; arranging for
and shuttling them to appointments with health care providers. He also takes pains to
make sure that his brother gets outside the house for socialization. . He attends Mass
regularly at two parishes and makes sure to check in on his neighbors and assist them
wherever he can.

       Mr. Brogan has worked steadily as an IT professional since earning his
Microsoft Certificate in 2000. Though much of this work was through a
consulting/temporary agency, he now has permanent employment and works full
time for New York Presbyterian Hospital where he earns about $43,000 annually. He
spends almost the entirety of his salary on household expenses.

       Mr. Brogan was arrested for the instant offense on December 12, 2018 and
released the same day on a bond with a condition of electronically monitored home
detention. That condition was changed to a curfew on May 24, 2019. It is true that
Mr. Brogan found home detention difficult and frustrating in the beginning. See PSR
¶¶ 2, 39. His frustration arose mostly because when he was first put on home
detention, he failed to plan his day so that he could purchase household necessities.
When he got home from work and realized that his brother or mother needed an item
that wasn’t in the house, he had no way to obtain it. He acknowledges venting his
frustration with his pretrial officer but he always called back soon after to apologize
for his words. Mr. Brogan’s frustrations ebbed as he began to take more care to
ensure that he took care of household needs in the time provided by pretrial. Mr.
Brogan has never intentionally violated the conditions of his release, though he may
have returned home later than expected while still on home detention because of train
problems.

       Mr. Brogan commission of this crime occurred during a momentary lapse of
reason and decorum by a man under great stress because of his family responsibilities.
He is truly remorseful for his conduct and attends counseling to ensure nothing like
this ever happens again. Mr. Brogan’s family circumstances, where he is both an
essential caretaker and important financial support for his mother and brother, are
such that a sentence that includes prison time would be catastrophic. A sentence of
probation, with appropriate conditions to serve the interests of justice, is therefore
warranted in this case.


4
        Attached as Exhibit A are letters from priests from two Brooklyn parishes attesting to Mr.
religious devotion and a letter from his long-time neighbor affirming Mr. Brogan’s family
circumstances and describing his assistance to her and her family.
                                                                                Page 10 of 10
                                                             United States v. Michael Brogan
                                                                          September 13, 2019


      Thank you for your attention to this matter.

                                              Respectfully submitted,

                                                     /s/

                                              Michael K. Schneider, Esq.
                                              (718) 330-1161

cc:   Clerk of the Court (by ECF)
      Mr. Philip A. Selden, Assistant U.S. Attorney (by ECF and email)
      Ms. Patricia A. Sullivan, United States Probation Officer (by email)
      Mr. Michael Brogan (by email)
